Zimbra                                                 https://mail.jacksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-43e7 -a ...
its attachments without reading or saving in any manner.
From: chrishope@optonline.net
To: "Mayor Mike Reina" <mikereina@jacksontwpnj.net>
Cc: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>, "Jeff Purpura"
<jpurpuro@jacksontwpnj.net>, hschlegel@jacksontwpnj.net, "Rob Nixon"
<councilmannixon@jacksontwpnj.net>, difly0901@yahoo.com, "Chris Roder
Kissberth" <ck41272@optonline.net>, "Jennifer Cusanelli" <termite027@aol.com>
Sent: Tuesday, February 14, 2017 5:57:26 PM
Subject: Re: 9 Harvest ct
Mr. Mayor
I'm truly disgusted.
So since all houses are allowed to gather to worship every week, ALL YEAR
ROUND!
And according to the Deal case, Zoning laws have no bearing it sounds like a lost
cause! How many Shuls are going to be allowed on one street? How many are




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-38 Filed 09/06/19 Page 1 of 5 PageID: 1265
allowed in one neighborhood? Will there be a limit to how many houses in our
town will be full acting Shuls? I think this should be public knowledge. If nothing
will be done to stop it then please tell me how many will be allowed?
Why would anyone remain in this town when we are all sitting ducks to a religious
take over? Give me one reason we should all not move right now, unless you think
we should all live next door to a shul? Would you live next door to a shul?
Here is a recent article! Shuls are going to destroy our neighborhoods if something
isn't done! Look how many neighborhoods already have them! Next ERUV wires
until we are no longer Jackson but a sub-division of Lakewood!
http://www. imamother .com/forum/viewtopic. php ?t-3124 34
Sent from my iPhone
On Feb 14, 2017, at 5:27 PM, Jennifer Cusanelli <termite027@aol.com> wrote:
I guess it's just a matter of time. At one time we were told "houses of
worship cannot operate in a residential area". Not so. We were also
told that "no one other than a family member can live in a single family
home and pay rent" and now not is the case either. Multiple families
can infact cohabit in a single family residence. This is all very
disheartening because the writing is on the wall. We have no control
over our residential neighborhoods. It's a free for all. And as far as I am
142ofl82                                                                                                   11/2/2017, 3:59 PM
TWP000212
Zimbra                                              hltps://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7-a...
concerned anything that we can do to slow down this process of our
Town being turned into a huge religious enclave is automatically shot
down by our so-called legal department. It seems to me that someone is
going to need to get clever and figure out a way to preserve the quality
of life in Jackson. Maybe the answer is to start with a new law firm
specializes in land use matters not a law firm that is in the pocket of a
radical religious community. Create your own case law! Why are our
rights and freedoms are being compromised in favor of a religion? As
an atheist I will not stand for religious wires to be put up in my
community. And I don't appreciate public schools being rented out to
house religious articles such as a Torah. Is there no such thing as a
separation of church and state anymore. I have been fortunate enough
to somehow get inside The Orthodox community and I could tell you
that there is certainly a plan and that plan is to buy up as much as they
possibly can and take Jackson. So if we don't get on the ball and figure




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-38 Filed 09/06/19 Page 2 of 5 PageID: 1266
out a way to slow it down legally then we are dead. I'm begging you all
to please pull out the big guns and find our town a proactive law firm or
perhaps hire a land/use attorney on retainer to do what needs to be
done to protect us. That being said I do appreciate the efforts that are
being made by council such as the landlord registration the no knock
and most recently the ordinance on dormitories. But we are dealing with
a very shrewd group and a very organized operation when it comes to
the Orthodox community. baby steps just aren't going to be enough.
Respectfully, Jennifer Cusanelli
Sent from my iPhone
On Feb 14, 2017, at 4:06 PM, Kenneth Pieslak
<kpieslak@jacksontwpni.net> wrote:
The law is the law. To be specific as far as case law 'the
standard of 25 was derived from the Farhi v. Commissioners
of the Borough of Deal case, in that case the homeowner had
a regular congregation of 15-25 congregants in his home on
the Sabbath and other Holy Days. The court held that "the
guarantee of freedom of worship as set forth by our State
Constitution forecloses any use by a municipal authority of its
zoning power to prohibit the free exercise of religious activity
in the privacy of one's home." The Court stated that any
concerns about noise, traffic and crowding could be
addressed adequately by the police power dealing with
parking, noise or health and not through zoning.'
143 of 182                                                                                           11/2/2017, 3:59 PM
TWP000213
Zimbra                                          https ://mail.jacksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-43e7-a...
As far as a corporation owned rental. This is still a residential
rental and as such there is a maximum amount of people
that can live full time based upon square footage. That does
not prohibit you from having a large gathering or having
more people spend the night 'occasionally'.
I would suggest a meeting for any further questions so this
can be adequately answered and understood. There seems
to be misunderstandings based upon language and many
assumptions being made.
Kenneth J. Pieslak
Code Compliance Supervisor
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-38 Filed 09/06/19 Page 3 of 5 PageID: 1267
----- Original Message -----
From: chrishope@optonline.net
To: "Kenneth Pieslak" <kpieslak@iacksontwpnj.net>, "Mayor
Mike Reina" <mikereina@iacksontwpnj.net>
Cc: "Jeff Purpura" <ipurpuro@iacksontwpnj.net>,
hschleqel@jacksontwpni.net, "Rob Nixon"
< council mannixon@jacksontwpnj.net>,
difly0901@yahoo.com, "Jenn (TBJ)" aol.com>, "Chris Roder
Kissberth" optonline.net>
144 of 182                                                                                         1112/2017, 3:59 PM
TWP000214
Zimbra                                         https://mail.jacksonnj .net:/h/printmessage?id~2ffcb3 94-c6d8-43 e7 -a...
Sent: Tuesday, February 14, 2017 2:51:00 PM
Subject: 9 Harvest ct
So just to get this straight! Any house in our town will be
allowed to use their home as a "house of worship"'as long as
they are quiet? So, here we are again! it's all up to one's
persons interpretation, one might not find 25 people to be a
nuisance. When I find 25 people on a weekly basis to be an
incredible nuisance and a negative effect on the quality of
life. So who's interpretation do we go by. Having men
sleeping over every Friday night is yes A form of Dormitory!
They are being Housed for religious purposes! This isn't
having "company" or a family visit.
Let's not forget how we were told the "character of Jackson
will be upheld" well this isn't what is happening here. This
street on a Friday & Saturday looks like Lakewood. Multiple




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-38 Filed 09/06/19 Page 4 of 5 PageID: 1268
homes being used for religious purposes.
So basically our town will be doing nothing to stop these
homes from becoming Shuls through out our entire town or
is it just this side of Jackson, that is collateral damage. We
are the older side of Jackson so I guess our neighborhoods
don't matter.
Per your email- " I also believe that 'single family owner
occupied homes' do not fall into the Code for maximum
occupancy. Those restrictions apply to residential rentals and
commercial properties.
Isn't this home listed below owned by a corporation? Isn't it
a rental?
145 of 182                                                                                         11/2/2017, 3:59 PM
TWP000215
Zimbra                                                    https://mail.j acksonnj .net/h/printmessage?id~2ffcb3 94-c6d8-43e7 -a...
[image/jpeg:IMG_1565.JPG]
Sent from my iPhone
Re: 9 Harvest ct
From : chrishope@optonline.net                               Tue, Feb 14, 2017 05:57 PM
Subject : Re: 9 Harvest ct
To : Mayor Mike Reina
<mikereina@jacksontwpnj.net>
Cc: Kenneth Pieslak <kpieslak@jacksontwpnj.net>,
Jeff Purpura <jpurpuro@jacksontwpnj.net>,
hschlegel@jacksontwpnj.net, Rob Nixon
<councilmannixon@jacksontwpnj.net>,
dif1y0901@yahoo.com, Chris Roder Kissberth
<ck41272@optonline.net>, Jennifer Cusanelli
<termite027@aol.com>
Mr. Mayor




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-38 Filed 09/06/19 Page 5 of 5 PageID: 1269
I'm truly disgusted.
So since all houses are allowed to gather to worship every week, ALL YEAR
ROUND!
And according to the Deal case, Zoning laws have no bearing it sounds like a lost
146 of 182                                                                                                   1112/2017, 3:59 PM
TWP000216
